DETAILED ACTION
This is a Non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 21-40 in application number 17/345,866.  Claims 1-20 were previously cancelled. Claims 21-40 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the…memory" in line 3.  Applicant previously recited  “at least one…medium” in line 2 and from context it is understood that these items are the same thing but consistent terminology is required.  There is insufficient antecedent basis for the limitation “the…memory” in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 21 and dependent claims 22-40 claim a terminal (manufacture).
Step 2A, prong 1:
Using Claim 21 as exemplary, Claim 21 recites A terminal communicably connected with a physical item provision management device comprising at least one processor and at least one non-volatile computer readable medium comprising computer code, the at least one non-volatile memory and the computer code configured to, with the processor, cause the terminal to: display an item image corresponding to a physical item and a container image corresponding to a container virtually accommodating the physical item and concealing the physical item; and enable, when the item image and the container image are displayed, a provision procedure of providing a user with the physical item corresponding to the item image displayed.
For clarity Examiner has bolded the non-abstract elements.  
Claim 21 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Performing a lottery to win a prize and delivering the prize to the winning player is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions.
Dependent Claims 22-26 and 30-32 further limit the display seen by the user and contain the same abstract idea by virtue of their dependency on Claim 21.  Dependent Claims 27-28, and 33-37 further limit the lottery selection operation and contain the same abstract idea by virtue of their dependency on Claim 21. Dependent Claims 38 further limits Claim 21 by further limiting the prizes and contains the same abstract idea by virtue of its dependency on Claim 21. Dependent Claims 39-40 further limits Claim 21 by further limiting the delivery of the prize and contains the same abstract idea by virtue of their dependency on Claim 21. 
Accordingly Claims 21-40 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is terminal in Claims 21-40, provision management device in Claim 21, processor in Claim 21, medium/memory in Claim 21. Applicant describes a terminal in [0015] in the specification as a general purpose computer and recites example terminals including “personal computer, a tablet computer, a smartphone, a mobile phone, and the like” with no specific technical detail.  Applicant describes a provision management device/server (these terms appear to be used interchangeably) in the specification at [0014] as general purpose computer server with no specific technical detail. Applicant describes a processor in [0016] of the specification as a general purpose processor with no specific technical detail. Applicant describes a medium/memory (Applicant does not appear to use the word “medium” in the specification) in [0016] of the specification as a general purpose computer memory with no specific technical detail, used for the well-known purpose for which it is intended – to store information. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 21 is therefore directed to an abstract idea. As discussed above, dependent Claims 22-40 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose terminal, provision management device, processor, and medium/memory taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 21 as a whole merely describes performing a lottery to win a prize and delivering the prize to the winning player which is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims dependent Claims 22-40  recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of performing a lottery to win a prize and delivering the prize to the winning player in a computer environment and do not contain an inventive concept. 

Claims 21-40 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda).

Regarding Claim 21: 
Matsuda teaches a virtual capsule tray game that is played on a cell phone app wherein a real capsule toy prize is sent to the user in the event they win in the game. Matsuda teaches: (New) A terminal communicably connected with a physical item provision management device comprising at least one processor and at least one non-volatile computer readable medium comprising computer code, ([page 2, last paragraph] “portable terminal 10” and [page 3, paragraph 4] “game server 50…CPU, memory…function of executing software”).

the at least one non-volatile memory and the computer code configured to, with the processor, cause the terminal to: display an item image corresponding to a physical item ([page 2, paragraph 2] “displays virtual capsule toys”)

and a container image corresponding to a container virtually accommodating the physical item and concealing the physical item; ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”).

and enable, when the item image and the container image are displayed, a provision procedure of providing a user with the physical item corresponding to the item image displayed. ([page 4, paragraph 6] “prize management server 53 is connected to the game server 50, and manages the delivery of a prize (actual toy capsule) specified by the game server 50 to a designated user”).

Regarding Claim 22:
Matsuda teaches all of the elements of Claim 21. Matsuda also teaches: (New) The terminal according to claim 21, further causing the terminal to display an item provision device image of an item provision device, and display the container image when the user performs a predetermined operation on the item provision device image. ([page 2, paragraph 3] “small virtual vending machine…that is displayed on a mobile terminal screen” and see also Figure 2A).

Regarding Claim 23:
Matsuda teaches all of the elements of Claims 21 and 22. Matsuda also teaches: (New) The terminal according to claim 22, further causing the terminal to display the item image when the user performs a predetermined operation on the container image displayed. ([page 2, paragraph 3] “capsule comes out by rotating the handle” and see Figure 2B).

Regarding Claim 26:
Matsuda teaches all of the elements of Claim 21. Matsuda also teaches: (New) The terminal according to claim 21, further causing the terminal to display a different item image in accordance with a result of a lottery for physical items.([page 8, first full paragraph] “perform a lottery of a capsule toy as a prize” and [page 8, paragraph 6] “displays an image of the unopened virtual capsule…prompts the user to open the capsule…gradually reducing the smoke as the capsule opens”).

Regarding Claim 27:
 	Matsuda teaches all of the elements of Claims 21 and 26. Matsuda also teaches: (New) The terminal according to claim 26, wherein the lottery is performed using information that is at least one of provision history information on a physical item provided to the user and inventory status information on the physical item. ([page 4, paragraph 5] “history of a plurality of capsule toy types selected by the user in the past” and [[page 5, paragraph 1] “stock table for managing the stock amount of a plurality of prizes…number is a threshold…less than threshold deleted from…information table…time lag”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of Japanese Patent Publication JP2014217485 filed 5/2/2013 by Kosoke Mizumachi (Mizumachi).

Regarding Claim 24:
Matsuda teaches all of the elements of Claim 21. While Matsuda also teaches presenting an image of the item, capsule and the vending machine, Matsuda does not specifically teach:  (New) The terminal according to claim 21, wherein the container image is a capsule image, and the item image is shown as in a capsule. Mizumachi, in the same field of art, teaches this in [Figure 8(b)]. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the images of the capsule and the image of the toy, as taught by Matsuda, could be combined into a single image showing both, as taught by Mizumachi, due to combining prior art elements according to known methods to yield predictable results.

Claims 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of Japanese Patent Publication JP2019213709 filed 6/13/2018 by Hiromitsu Kurata (Kurata).

Regarding Claim 25:
 	Matsuda teaches all of the elements of Claim 21. While Matsuda also teaches presenting images of the items and Matsuda teaches different prize types ([page 4, second paragraph] “a large concept that has the broadest property to which the prize ID belongs”), Matsuda does not specifically teach:  (New) The terminal according to claim 21, further causing the terminal to make any one of a plurality of types selectable, and to display a plurality of item images in association with each of the types. Kurata, in the same field of art, teaches: ([abstract] “when a specific toy spot is selected by a user from the displayed plurality of toy spots using the finger contact function” and [page 5, paragraph ninth full paragraph] “a plurality of types of gacha can be provided”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that users of the system taught by Matsuda would prefer to have some control over what they get, as taught by Kurata, to reduce the risk of paying for something they don’t want. Selecting the category and not a specific item, as taught by Kurata, retains the surprise and entertainment value of the random selection.

Regarding Claim 28:
 	Matsuda teaches all of the elements of Claim 21 and 26. While Matsuda teaches that there are different quantities available of different toys (see at least [page 5, paragraph 1]) and teaches that users might collect related toys (see at least [page 8, 3rd full paragraph] “same pattern” and “robot’s head arms torso…foot…are put into different capsules”),  Matsuda does not specifically teach: (New) The terminal according to claim 26, wherein each of the physical items comprises a rarity factor, and the provision probability of the physical item is affected by the rarity factor. Kurata, in the same field of art, teaches: ([page 3, paragraph 3] “degree of rarity”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that users of the system taught by Matsuda would appreciate knowing the likelihood they had of completing a desired set based on the relative quantities of each toy, as taught by Kurata, due to predictable results.

Regarding Claim 29:
 	Matsuda teaches all of the elements of Claim 21 and 26. While Matsuda teaches and the terminal is configured to provide a predetermined effect for the container image displayed, at ([page 8, 6th full paragraph through page 9, first paragraph] “displays image of unopened virtual capsule…content not visible…(user action takes place)…gradually reducing the smoke or mosaic…vibration”) and Matsuda also teaches different effects for some prizes in accordance with ([page 7, last full paragraph] “capsule opening operation may be provided with an additional difficulty such as giving an irregular vibration…variations...may be given” and [page 9,  4th paragraph] “degree of difficulty may be added to the capsule opening operation to provide variations”), Matsuda does not specifically teach:  (New) The terminal according to claim 26, wherein each of the physical items comprises a rarity factor … the rarity factor of the physical item. Kurata, in the same field of art, teaches: ([page 3, paragraph 3] “degree of rarity”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that users of the system taught by Matsuda would appreciate knowing the likelihood they had of completing a desired set based on the relative quantities of each toy, as taught by Kurata, due to predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of Japanese Patent Publication JP2019213709 filed 6/13/2018 by Hiromitsu Kurata (Kurata) and further in view of WIPO Patent Publication WO2020256121 with priority to 6/21/2019 by Motoshi Hayashi et. al. (Hayashi).

Regarding Claim 30:
 	Matsuda teaches all of the elements of Claim 21 and 26. While Matsuda teaches and the terminal is configured to provide a predetermined effect for the container image displayed, at ([page 8, 6th full paragraph through page 9, first paragraph] “displays image of unopened virtual capsule…content not visible…(user action takes place)…gradually reducing the smoke or mosaic…vibration”) and Matsuda also teaches different effects for some prizes in accordance with (some variable)  ([page 7, last full paragraph] “capsule opening operation may be provided with an additional difficulty such as giving an irregular vibration…variations...may be given” and [page 9,  4th paragraph] “degree of difficulty may be added to the capsule opening operation to provide variations”), Matsuda does not specifically teach:  (New) The terminal according to claim 26, wherein each of the physical items comprises a rarity factor … the rarity factor of the physical item. Kurata, in the same field of art, teaches: ([page 3, paragraph 3] “degree of rarity”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that users of the system taught by Matsuda would appreciate knowing the likelihood they had of completing a desired set based on the relative quantities of each toy, as taught by Kurata, due to predictable results.

Neither Matsuda nor Kurata specifically teach: when an open movie is displayed for the container image. Hayashi teaches, in the same field of art: ([page 6, paragraph 5] “(when virtual capsule is opened) the deciding line of a character (for example, “00 punch!”) May be output by voice…decorative lamp turned on and blinked in various patterns according to the output of the voice” and [page 7, paragraphs 7-8] “image output…audio output…still image or moving image”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that having special sounds and movies for particular toys/characters, as taught by Hayashi, in the system taught by Matsuda would predictably increase the entertainment value for the user and particular toys/characters could have different rarity, as taught by Kurata.

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of Japanese Patent Publication JP2006195697 filed 1/13/2005 to Atsunori Matsuo (Matsuo).

Regarding Claim 31:
Matsuda teaches all of the elements of Claim 21. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys”), Matsuda does not specifically teach: (New) The terminal according to claim 21, wherein the terminal is configured to enable the user to select any one of a first mode wherein the item image and the container image are displayed as a single image, and a second mode wherein the item image and the container image are each displayed as a plurality of images. Matsuo, in the vending machine field of art, teaches a vending machine that displays one or more products and allows a user to purchase multiple products at the same time.  Matsuo teaches ([page 5, top paragraph] “The product selection buttons 1 to 6 are provided …product samples of the products a to c are displayed in association with the product selection buttons 1 to 6 … two samples of merchandise a corresponding to the merchandise selection button 1 for buying two pieces are displayed, and the price display also displays a price of 200 yen for two pieces… for the product selection buttons 2 to 5 for buying one item, display of a product sample for one item and a price for one item are displayed as usual”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 32:
 Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys”), Matsuda does not specifically teach: (New) The terminal according to claim 31, wherein the terminal is configured to, when the second mode is selected, enable the display of a plurality of the container images at once. Matsuo teaches ([page 5, top paragraph] “product samples of the products a to c are displayed in association with the product selection buttons 1 to 6”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 33:
 Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys”), Matsuda does not specifically teach: (New) The terminal according to claim 31, wherein the terminal is configured to enable the provision procedure to be performed for a single physical item when the first mode is selected, and enable the provision procedure to be performed for a plurality of physical items when the second mode is selected. Matsuo teaches ([page 5, top paragraph] “two samples of merchandise a corresponding to the merchandise selection button 1 for buying two pieces are display… for the product selection buttons 2 to 5 for buying one item”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 34:
 Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys”), Matsuda does not specifically teach: (New) The terminal according to claim 31, wherein the terminal is configured to enable any of the modes to be selected, when a cost is paid. Matsuo teaches ([page 5, top paragraph] “a price of 200 yen for two pieces… a price for one item”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 35:
Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claims 31 and 34. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys”), Matsuda does not specifically teach: (New) The terminal according to claim 34, wherein the first mode is selected when a first cost is paid, the second mode is selected when a second cost is paid, wherein the second cost is higher than the first cost. Matsuo teaches ([page 5, 5th paragraph] “price display also displays a price of 200 yen for two pieces… for the product selection buttons 2 to 5 for buying one item, display of a product sample for one item and a price for one item are displayed as usual… the purchaser does not need to mentally calculate the price of two pieces when buying two pieces, and can know the price of two pieces at a glance.”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 36:
Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. While Matsuda teaches container images ([page 2, paragraph 3] “capsule that is displayed on a mobile terminal screen”) and item images ([page 2, paragraph 2] “displays virtual capsule toys” and (New) The terminal according to claim 31, wherein the terminal is configured to control… a matching rate), Matsuda does not specifically teach: when the second mode is selected. Matsuo teaches ([page 5, top paragraph] “The product selection buttons 1 to 6 are provided …product samples of the products a to c are displayed in association with the product selection buttons 1 to 6 … two samples of merchandise a corresponding to the merchandise selection button 1 for buying two pieces are displayed, and the price display also displays a price of 200 yen for two pieces… for the product selection buttons 2 to 5 for buying one item, display of a product sample for one item and a price for one item are displayed as usual”). Examiner is interpreting Applicant’s second mode to be equivalent to It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capsule vending device taught by Matsuda could be improved by the ability to see and purchase multiple items at a time, as taught by Matsuo, due to predictably improved customer convenience.

Regarding Claim 37:
 	Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. Matsuda also teaches: (New) The terminal according to claim 36, wherein the matching rate is controlled to be lowered based on information that is at least one of provision history information on a physical item provided to the user and inventory status information on the physical item. ([page 4, paragraph 5] “history of a plurality of capsule toy types selected by the user in the past” and [[page 5, paragraph 1] “stock table for managing the stock amount of a plurality of prizes…number is a threshold…less than threshold deleted from…information table…time lag”).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of Japanese Patent Publication JP2006195697 filed 1/13/2005 to Atsunori Matsuo (Matsuo) in view of U.S. Patent Publication 2021/0358262 to Makoto Tsuda (Tsuda) in view of Japanese Patent Publication JP3540305 filed 2/14/2002 by Akamatsu Akihiro (Akihiro).

Regarding Claim 38:
 	Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31. Matsuda teaches a virtual vending machine that offers capsule toys and displays one or more pictures of the virtual vending machine and the toys on its display panel but Matsuda does not specifically teach: (New) The terminal according to claim 31, wherein the terminal is configured to provide a first reward for providing the physical item or a second reward of providing the item image, in accordance with a cumulative amount of a cost paid by the user. Tsuda, in the same field of art, teaches (New) The terminal according to claim 31, wherein the terminal is configured to provide a first reward for providing the physical item or a second reward of providing the item image: when it teaches providing a picture of the toy to the user for a short period of time if the user does not win the toy and providing the picture of the toy and the actual toy itself, mailed to the user’s address, if the user wins. 

Tsuda does not specifically teach: in accordance with a cumulative amount of a cost paid by the user. Akihiro teaches a vending machine in which a user can take a photograph (i.e. photobooth) and have the photograph printed or, for an additional fee, put onto a sticker, for example or saved onto a recording medium. Akihiro thus teaches that a vending machine operator can charge more for a real physical item. See paragraphs ([0282-0284] “when an additional fee is paid”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the virtual vending machine, taught by Matsuda could also offer a picture of a toy for a smaller price than the actual toy and this might satisfy some budget-minded consumers who might otherwise not make any purchase and would predictably provide additional revenue to the vendor with minimal cost.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2020013518 filed 7/21/2018 by Yosuke Matsuda (Matsuda) in view of in view of Japanese Patent Publication JP2006195697 filed 1/13/2005 to Atsunori Matsuo (Matsuo) in view of U.S. Patent Publication 20210358262 to Makoto Tsuda (Tsuda).

Regarding Claim 39:
Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31.  While Matsuda teaches playing the game on a user’s cell phone ([page 2, last paragraph] “portable terminal 10”) and teaches delivering a real prize to a user ([page 5, second paragraph] “a plurality of prizes (real toy capsules)…are stocked and the prize…is sent to the designated user”) but teaches that the user’s address is pre-registered [page 3, paragraph 7] and does not specifically teach: (New) The terminal according to claim 31, wherein the terminal is configured to control the selection of a timing of delivery of the physical item. Tsuda, in the same field of art, teaches ([0053] “arrangements for dispatch of the won product to the place determined based on the information acquired from the user terminal are performed”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in the system taught by Matsuda, supplementing the user registration system by allowing users to also enter (or confirm) their delivery address in real time if they win a prize avoids the predictable mis-deliveries if the user moves and forgets to update the address on file or is on vacation or temporarily away at school or just prefers delivery to an alternate location.

Regarding Claim 40:
 Matsuda teaches all of the elements of Claim 21 and Matsuda in view of Matsuo teach all of the elements of Claim 31.  While Matsuda teaches playing the game on a user’s cell phone ([page 2, last paragraph] “portable terminal 10”) and teaches delivering a real prize to a user ([page 5, second paragraph] “a plurality of prizes (real toy capsules)…are stocked and the prize…is sent to the designated user”) but teaches that the user’s address is pre-registered [page 3, paragraph 7] and does not specifically teach: (New) The terminal according to claim 31, wherein the provision procedure is a delivery procedure for the user. Tsuda, in the same field of art, teaches ([0053] “arrangements for dispatch of the won product to the place determined based on the information acquired from the user terminal are performed”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in the system taught by Matsuda, supplementing the user registration system by allowing users to also enter (or confirm) their delivery address in real time if they win a prize avoids the predictable mis-deliveries if the user moves and forgets to update the address on file or is on vacation or temporarily away at school or just prefers delivery to an alternate location.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687